Case 1:13-cv-01053-RCL Document 114 Filed 12/23/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

FAIRHOLME FUNDS, INC., et al.,

Plaintiffs,
Me Civil No. 13-1053 (RCL)

THE FEDERAL HOUSING FINANCE
AGENCY, et al.,

Defendants

 

ARROWOOD INDEMNITY COMPANY,

etal.,
Plaintiffs,
Civil No. 13-1439 (RCL)

V.

FEDERAL NATIONAL MORTGAGE
“ASSOCIATION, ev al.,

Defendants.

 

In re Fannie Mae/Freddie Mac Senior Preferred
Stock Purchase Agreement Class Action
Litigations

Misc. No. 13-1288 (RCL)

This document relates to:
ALL CASES

 

 

 

 

[PROPOSED S! tCOND AMENDED SCHEDULING ORDER
It is hereby ORDERED that:
lL. Fact discovery shall close on April 30, 2020.
2.) ° The deadline for seeking leave to add additional parties or amend the pleadings is
30 days after the close of fact discovery.
3. Regarding expert discovery:
a. Plaintiffs’ expert witness reports shall be produced by June 30, 2020;

b. Deposition of Plaintiffs’ experts shall be conducted by July 31, 2020;
Case 1:13-cv-01053-RCL Document 114 Filed 12/23/19 Page 2 of 2

c. Defendants’ rebuttal expert reports shall be produced by August 28, 2020;
and
d. All expert discovery, including deposition of Defendants’ experts, shall be
completed by October 2, 2020.
4, Regarding class certification:
a. Plaintiffs’ motion for class certification is due on June 30, 2020;
b. Defendants’ opposition is due on August 28, 2020; and
c. Plaintiffs’ reply is due on September 11, 2020.
5. Regarding motions for summary judgment:
a. Defendants shall file their motion for summary judgment on or before
October 30, 2020;
b. Plaintiffs’ response and cross-motion for summary judgment is due 30 days
after the filing of Defendants’ motion for summary judgment;
c. Defendants’ reply and response is due 30 days after the filing of Plaintiffs’
response and cross-motion for summary judgment; and
-d. Plaintiffs’ reply is due 14 days after the filing of-Defendants’ response.
6. Trial is set for March 3], 2021, or at the Court’s earliest convenience thereafter,
with a pretrial conference 30 to 60 days beforehand, the exact date to be set later.

Dated: /2/2a3/79 “oe C oitstae

U.S.D.J.

bh
